DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 3/10/2022 After Final Amendment Is Not Entered
01.	Under 37 CFR 1.116(b) (1), an after final "amendment may be made canceling claims or complying with any requirement of form expressly set forth in a previous Office action." And under 37 CFR 1.116(b)(2) and (3), an after final amendment "may be admitted" if it "present[s] rejected claims in better form for consideration on appeal," or "touch[s] the merits of the application [and shows] good and sufficient reasons why the amendment is necessary and was not earlier presented," respectively. A proposed amendment will not be entered absent persuasive reason(s) for why it should.
02.	The 3/10 Response proposes amending independent claims 1, 10, and 15 to recite "a recess directly underneath the cavity" instead of reciting "a portion etched from a side opposite the semiconductor die and directly underneath the cavity," as the pending claims recite. The 3/10 Response contends that the proposed amendments obviate the objections to the drawings and the specification and distinguish over the prior art. 
The amendments proposed in the 9/21/2021 Response raise at least the below described new issues: 

(2) determining whether and how the proposed amendments amendment introduce indefiniteness or new matter, or both;
(3) determining whether and how the proposed amended claims distinguish over the applied prior art references;
(4) determining whether and how the proposed amended claims distinguish over prior art references determined to be relevant but that were not applied; 
(5) determining whether and how the proposed amended claims distinguish over prior art references that might be determined to be relevant as a result of a necessary update search if the proposed claims were entered; and 
(6) preparing a new Office Action setting forth and communicating the PTO's position, including potential restrictions(s), objections, and art and non-art rejections of the proposed claims, if they were entered.
The proposed claim amendments therefore materially increase and complicate the issues for appeal, rather than reducing or simplifying the issues for appeal.
The proposed claim amendments therefore place the application in worse form for appeal.
For the above reasons, therefore, the proposed amendments in the 3/10/2022 Response are not entered.
Status of Claims Pending as of the 11/12/2021 Office Action
03.	The rejections of the claims and the objections to the drawings and specification are maintained. Claims 7 and 20 remain withdrawn from further consideration as being directed to an invention restricted from further examination on the merits.
Response to Arguments
04.	The arguments in the 3/10/2022 "Response" to the 11/12/2021 "Office Action" have been fully considered. These arguments, however, are not ripe since the proposed amendments are not entered. 
CONCLUSION
05.	The shortened statutory period for reply to this Office Action expires FOUR MONTHS from the mailing date of the Final Office Action. 
Extension of time for the period for reply may be obtained under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of the Final Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814